                                 UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                               Case No. 19CR4921-LAB

                                            Plaintiff,
                vs.
                                                                JUDGMENT OF DISMISSAL
          IESHA VILLA,


                                         Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Couti has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

       of the offense(s) as charged in the Indictment/Information:
       21:84l(a}(1) - Possession of Methamphetamine with Intent to Distribute




 Dated:
